Citation Nr: 1701858	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  12-18 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder. 

2.  Entitlement to service connection for residuals of a recurring cyst or tumor on the right middle finger.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to October 1971.  He received the Combat Infantry Badge in recognition of his service in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2011 and July 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In May 2011, the RO denied service connection for a cyst on the right middle finger and deferred consideration of entitlement to service connection for residuals of pneumonia and a lower back injury.  In July 2011, the RO determined the Veteran had not submitted new and material evidence sufficient to reopen previously denied claims for service connection for residuals of pneumonia or service connection for a lower back injury.

In August 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the electronic claims file. 

The appeal was previously before the Board in February 2015.  At that time the Board reopened the claims for service connection for a respiratory disorder and low back disorder and remanded the appeal for additional development, which has been completed.   

A June 2015 rating decision by the Appeals Management Center (AMC) granted service connection for degenerative arthritis of the spine, and assigned a disability rating of 10 percent effective August 3, 2010, and a 20 percent evaluation effective April 23, 2015.  That decision also granted service connection for a scar of the right middle finger, residuals of a recurring cyst or tumor on the right middle finger, and assigned a noncompensable rating assigned August 3, 2010.


FINDINGS OF FACT

1.  A respiratory disorder, diagnosed as chronic obstructive pulmonary disease (COPD), was first manifested after service and is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include treatment for pneumonia.

2.  Service connection for degenerative arthritis of the spine was granted by the AMC in a June 2015 rating decision.

3.  Service connection for a scar of the right middle finger, residuals of a recurring cyst or tumor on the right middle finger, was granted by the AMC in a June 2015 rating decision.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a respiratory disorder, diagnosed as COPD, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  As the Veteran's appeal concerning entitlement to service connection for a low back disability, characterized as degenerative arthritis of the spine, was granted by the AMC, there remains no justiciable case or controversy before the Board on this issue.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101 (2016).

3.  As the Veteran's appeal concerning entitlement to service connection for a scar of the right middle finger, residuals of a recurring cyst or tumor on the right middle finger, was granted by the AMC, there remains no justiciable case or controversy before the Board on this issue.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what information or evidence, if any, the claimant is to provide; and what information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Here, notice was provided by correspondence in December 2010 and April 2011.  The claim was last readjudicated in June 2015. 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment and post-service treatment records.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  Additionally, VA examinations addressing the claim for service connection for a respiratory disorder was obtained.  Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the AOJ has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.
 

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is    an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he first acquired pneumonia while on active duty which caused him to suffer "over and over from the illness."  He believes the residuals of pneumonia expanded into COPD with severe respiratory problems.  At his August 2014 hearing, the Veteran explained that when filling sand bags on a creek he got shoved in and was soaking wet when it was below freezing.  He indicated he got pneumonia and he went to the infirmary for several weeks.  He stated that after he got out of service, he had similar "relapses."

The evidence of record shows that the Veteran has been diagnosed with a respiratory disorder.  Specifically, on VA examination in April 2015 the examiner diagnosed COPD.  Accordingly, the first element of service connection, a current disability, is met.  

The Veteran's service treatment records reflect that in April 1970, he was seen for an upper respiratory infection.  He was admitted with a severe cough and fever.  For 2.5 weeks, the Veteran had experienced sputum and sharp retrosternal pain.  A chest x-ray showed right lower lobe pneumonia, but a follow up of this showed the pneumonia had cleared up.  In May 1970, the Veteran received a diagnosis of pneumonia that was noted to be recurrent.  He was hospitalized for 2 days.  In June 1971, the Veteran complained of a sore throat and had a mild fever; he indicated having a past history of asthma and that he was coughing up blood.  He reported having a productive cough for over a year.  After a chest x-ray was taken, he was diagnosed with probable chronic bronchitis.  On his October 1971 separation examination, the Veteran indicated his condition was "fair".  Occasional chest pain-"never treated" and a history of mild sinusitis were noted on the examination report.  No mention of the presence of pneumonia or other respiratory concern was made.  As such, the service treatment records lack the combination of manifestations sufficient to identify a chronic respiratory disability as distinguished from merely isolated findings.  Rather, the record suggests that the in-service respiratory symptoms and pneumonia resolved with treatment.  The Board finds that the service treatment records lack sufficient observation or even notation to establish any disability onset in service.

After service, a private treatment record dated in March 1989 indicated six to seven weeks of night sweats, fever, productive cough and sinus drip.  A chest x-ray showed a small infiltrate down the right lower chest and pneumonitis was assessed.  In June 1990, the Veteran returned for treatment with a sore throat, fever and productive cough.  Bronchitis was assessed.  In January 1995, the Veteran presented for treatment and stated "[f]eels like walking pneumonia again."  A productive cough and postnasal drip was noted and sinobronchial syndrome was assessed.  In November 1999, the Veteran was seen for a physical and was noted to have an upper respiratory infection.  In February 2002, he returned complaining of five days of nasal congestion, rhinorrhea, postnasal drip and nonproductive cough.  A viral upper respiratory infection/lower respiratory infection was assessed.  A history of tobacco smoking from half to 2/3 packs a day, was noted.  An April 2003 treatment record noted that the Veteran had a history of smoking 2 packs a day, but he had cut down to half a pack a day.  He reported chest pain for 10 years.  An assessment of post-inflammatory change DWS/pm was noted.  In June 2003, the Veteran presented again with a cough and generalized malaise.  A chest x-ray showed probable early COPD with no infiltrates.  Bronchitis was assessed.  In June 2005, mild respiratory obstruction/asthma was noted.  Reportedly, he was a long time smoker but quit in 2004.  Treatment records continued to show recurring respiratory issues prior to a diagnosis of COPD.

In May 2014 the Veteran sought private treatment for his COPD.  He indicated having lung problems while in the military and that he had multiple relapses with pneumonia.  COPD and also allergic rhinitis were indicated on his past medical history.  It was noted that the Veteran's history of rhinitis with seasonal variation was suggestive of allergic rhinitis which was flaring.  As part of a discussion of the Veteran's COPD, it was noted the Veteran had advanced in symptoms since his pneumonia in the Army.  It was also noted that he was a former smoker and had been exposed to multiple potential respiratory irritants in his post-service occupation, including asbestos, coal, chemicals, dusty conditions and welding.  A chest x-ray showed fibrotic change at the left base and blunting of the posterior gutter on the right.  The impression was COPD.

In June 2011 the Veteran underwent a VA respiratory examination.  The claims file was not available for review.  The Veteran reported he had pneumonia while in basic training and that ever since that event he has experienced shortness of breath.  He indicated smoking one to two packs of cigarettes per day from 1970 to 2000.  It was noted he required medication for control of hypertension and had dyspnea on mild exertion.  After examination and an x-ray of the chest, the examiner diagnosed large lung volumes and mild prominence of the interstitial markings suggesting underlying COPD.  The examiner noted a remote history of pneumonia and current findings consistent with COPD, which were not due to remote history of pneumonia, but rather to the long history of smoking cigarettes.

As the VA examiner in June 2011 did not have access to the Veteran's entire claims file, the Board remanded the claim for additional medical opinion.

On VA respiratory disorders examination in April 2015, the examiner noted a history of COPD diagnosed in 2011.  The examiner noted that the service treatment records documented one episode of right lower lobe pneumonia for which the Veteran was hospitalized.  The examiner also noted a history of smoking 2 packs per day from 1967 to 1994, with subsequent development of shortness of breath, dyspnea on exertion and fatigue in 2011.  He was seen by a pulmonologist and diagnosed with COPD.  He was started on inhaled medication.  The Veteran continued to have dyspnea on moderate exertion.  There was no history of  hospitalizations or respiratory failure.  Treatment consisted of daily use of inhalational anti-inflammatory medication and bronchodilator therapy.  

The examiner opined that the Veteran's COPD was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that the Veteran's respiratory condition documented in service was acute and self-limited and resolved with treatment with no recurrence.  The examiner concluded that the in-service respiratory condition did not result in a long term disability.  The examiner added that the respiratory condition for which the Veteran was treated in service, pneumonia, was not known in the medical literature to cause the type of respiratory condition that the Veteran now exhibited.  Pneumonia had a different etiology than his claimed COPD condition.  Pneumonia and upper respiratory infections recorded in service were due to infectious etiology such as virus or bacteria.  His current COPD condition was due to habit of tobacco smoking from 1967 to 1994.  There was not a good temporal relationship between the respiratory conditions noted in service and the onset of his current respiratory condition of COPD.

The VA examiner's opinion was rendered following examination of the Veteran and review of the claims file, and provided adequate rationale for the conclusion reached.  Accordingly, this opinion is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is     the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no competent medical opinion of record linking any current respiratory disability, to include COPD, to service.  

While the Veteran believes that his current respiratory disorder is related to service, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of his respiratory disability is not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of COPD is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current respiratory disorder is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the onset and etiology of his respiratory disability is not competent medical opinion.

Moreover, under VA law for claims received after June 9, 1998, as is the case here, disability due to smoking and/or nicotine dependence may not be considered service related.  Thus, to the extent cigarette smoking caused or contributed to cause the Veteran's respiratory disablity, it does not provide a basis for awarding service connection.  See 38 C.F.R. § 3.300.

For all the foregoing reasons, the claim for service connection for a respiratory disorder must be denied.  In reaching the decision to deny this claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule is not for application because the most probative evidence of record is against the claim.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Dismissal

The Veteran filed a claims for service connection for degenerative arthritis of the spine and residuals of a recurring cyst or tumor on the right middle finger on August 3, 2010.  In May 2011 the RO denied service connection for a cyst on the right middle finger.  In July 2011 the RO determined the Veteran had not submitted new and material evidence sufficient to reopen previously denied claims for service connection for residuals of pneumonia or service connection for a lower back injury.  The Veteran timely submitted a notice of disagreement and perfected a substantive appeal.  Thereafter the Board remanded the appeal for additional development in February 2015.  Following the additional development directed by the Board, by rating action dated in June 2015, the AMC granted service connection for degenerative arthritis of the spine, and assigned a disability rating of 10 percent effective August 3, 2010, and a 20 percent evaluation effective April 23, 2015.  That decision also granted service connection for a scar of the right middle finger, residuals of a recurring cyst or tumor on the right middle finger, and assigned a noncompensable rating assigned August 3, 2010, effective the date of claim.  The Veteran has not disagreed with effective date or the ratings assigned, and in any event, such would be downstream issues from the issues of service connection that was on appeal.  See generally Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (because appellant's first appeal concerned rejection of logically up-stream element of service connection, appeal could not concern logically down-stream element of disability rating). 

Thus, because service connection was granted for the Veteran's claims for a low back disability and residuals of a recurring cyst or tumor on the right middle finger, there remains no case or controversy regarding the appeal for service connection; thus, the appeal as to those issues is dismissed.  38 U.S.C.A. § 7105 (West 2014); see also Grantham, 114 F.3d 1156.




ORDER

Service connection for a respiratory disorder, diagnosed as COPD, is denied.

The appeal of entitlement to service connection for residuals of a recurring cyst or tumor on the right middle finger, to include scar of the right middle finger, is dismissed.

The appeal of entitlement to service connection for a low back disability, characterized as degenerative arthritis of the spine, is dismissed.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


